DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/21/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7, 10 and 15-17 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0005], [0020]-[0023]) that interdisciplinary groups (IDGs) use patient assessment reports to provide hospice care to patients, but that current patient care software tools are maladapted for hospice care. So a need exists to organize these human interactions by generating patient assessment reports using the steps of “storing assessment templates, receiving values, storing values, reading entries, storing entries, reading entries, providing values, editing mappings, transcoding values, providing Java objects, generating reports, storing templates, receiving values, storing values, reading entries, storing entries, reading entries, creating Java objects, providing Java objects, generating reports,” etc.  Applicant’s system/method generate patient assessment reports and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10 and 15 is/are directed to the abstract idea of “generating patient assessment reports,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0005]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 10 and 15 is/are directed to the abstract idea of “generating patient assessment reports,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0005]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method for performing the steps of “storing assessment templates, receiving values, storing values, reading entries, storing entries, reading entries, providing values, editing mappings, transcoding values, providing Java objects, generating reports, storing templates, receiving values, storing values, reading entries, storing entries, reading entries, creating Java objects, providing Java objects, generating reports,” etc., that is “generating patient assessment reports,” etc. The limitation of “storing assessment templates, receiving values, storing values, reading entries, storing entries, reading entries, providing values, editing mappings, transcoding values, providing Java objects, generating reports, storing templates, receiving values, storing values, reading entries, storing entries, reading entries, creating Java objects, providing Java objects, generating reports,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method for performing the steps of “storing assessment templates, receiving values, storing values, reading entries, storing entries, reading entries, providing values, editing mappings, transcoding values, providing Java objects, generating reports, storing templates, receiving values, storing values, reading entries, storing entries, reading entries, creating Java objects, providing Java objects, generating reports,” etc., that is “generating patient assessment reports,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. a processor, memory, display, printer, networks, I/O devices (Applicant’s Specification [0006], [0033], [0097], [0101]), etc.) to perform steps of “storing assessment templates, receiving values, storing values, reading entries, storing entries, reading entries, providing values, editing mappings, transcoding values, providing Java objects, generating reports, storing templates, receiving values, storing values, reading entries, storing entries, reading entries, creating Java objects, providing Java objects, generating reports,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the 
Insignificant extra-solution activity
Claim(s) 1-20 recite storing data steps, retrieving data steps, providing data steps, manipulating data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data steps (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. a processor, memory, display, printer, networks, I/O devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. a processor, memory, display, printer, networks, I/O devices, etc.). At paragraph(s) [0006], [0033], [0097], [0101], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “a processor, memory, display, printer, networks, I/O devices,” etc. to perform the functions of “storing assessment templates, receiving values, storing values, reading entries, storing entries, reading entries, providing values, editing mappings, transcoding values, providing Java objects, generating reports, storing templates, receiving values, storing values, reading entries, storing entries, reading 
Dependent Claims
Dependent claim(s) 2-9, 11-14 and 16-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-9, 11-14 and 16-20 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 2-9, 11-14 and 16-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-9, 11-14 and 16-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2002/0170565), in view of Firminger et al. (US 2010/0241454), further in view of Hind et al. (US 6,715,129).

CLAIM 1  
As per claim 1, Walker et al. disclose: 
a method (Walker et al., [0002]) of using a three-tier architecture to dynamically generate a patient assessment report automatically adapted to an assessment format used in conducting a patient assessment, comprising: 
storing a first assessment template in a data store, wherein the first assessment template defines a presentation of a first patient assessment form by a patient care giver tool UI (Walker et al., [0007], [0047], [0054], [0083]); 
receiving values of a completed section of a first patient assessment from the patient care giver tool UI by an assessment component executing on a computer system (Walker et al., [0007], [0047], [0054], [0083]); 
storing the values of the completed section of the first patient assessment along with an associated section portion of the first assessment template by the assessment component in an entry associated with the completed section of the first patient assessment in an assessment section data table of the data store (Walker et al., [0007], [0047], [0054], [0083]); 
reading a plurality of entries associated with the completed sections of the first patient assessment by the assessment component from the assessment section data table (Walker et al., [0007], [0047], [0054], [0083]); 
storing a first completed patient assessment entry in an assessment table of the data store by the assessment component, wherein the first entry comprises the values of the completed sections of the first patient assessment and the first assessment template (Walker et al., [0007], [0047], [0054], [0083]); 2Atty. Docket: 4685-00400Patent 

providing the values of the completed sections of the first patient assessment and providing the first assessment template by the report generation tool to the report generation utility library (Walker et al., [0007], [0047], [0054], [0083]); 
editing the identity-to-name mapping to change or add to at least one of the associations of section identities to section text names or the associations of card identities to card text names (Walker et al., [0007], [0047], [0054], [0083]): 
providing the first plurality of objects by the report generation utility library to the report generation tool (Walker et al., [0007], [0047], [0054], [0083], [0108] objects); 
generating a first assessment report by the report generation tool based on the first plurality of objects, wherein the first assessment report presents the values of the first patient assessment in a first format based on the first assessment template (Walker et al., [0007], [0047], [0054], [0083], [0108] objects); 
storing a second assessment template in the data store, wherein the second assessment template defines a presentation of a second patient assessment form by the patient care giver tool UI (Walker et al., [0007], [0047], [0054], [0083]); 
receiving values of a completed section of a second patient assessment from the patient care giver tool UI by the assessment component (Walker et al., [0007], [0047], [0054], [0083]); 
storing the values of the completed section of the second patient assessment along with an associated section portion of the second assessment template by the assessment component in an entry associated with the completed section of the second patient assessment in the assessment section data table (Walker et al., [0007], [0047], [0054], [0083]); 4Atty. Docket: 4685-00400Patent 
reading a plurality of entries associated with the completed sections of the second patient assessment by the assessment component from the assessment section data table (Walker et al., [0007], [0047], [0054], [0083]); 
storing a second completed patient assessment entry in the assessment table of the data store, wherein the second entry comprises the values of the completed sections of the second patient assessment and the second assessment template (Walker et al., [0007], [0047], [0054], [0083]); 
reading the second completed patient assessment entry from the assessment table from the data store by the report generation component (Walker et al., [0007], [0047], [0054], [0083]); 
providing the values of the completed sections of the second patient assessment and providing the second assessment template by the report generation tool to the report generation utility library (Walker et al., [0007], [0047], [0054], [0083]); 
creating a second plurality of objects comprising the values of the completed sections of the second patient assessment by the report generation utility library based on the second assessment template (Walker et al., [0007], [0047], [0054], [0083], [0108] objects); 
providing the second plurality of objects by the report generation utility library to the report generation tool (Walker et al., [0007], [0047], [0054], [0083], [0108] objects); and 
generating a second assessment report by the report generation tool based on the second plurality of objects, wherein the second assessment report presents the values of the second patient assessment in a second format based on the second assessment template (Walker objects).


Walker et al. fail to expressly disclose:
Java objects.


However, Firminger et al. teach:
Java objects (Firminger et al., [0083]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “Java objects,” etc. as taught by Firminger et al. within the method as taught by the Walker et al. with the motivation of providing data capture and data handling techniques (Firminger et al., [0018]).

Walker et al. and Firminger et al. fail to expressly teach:
transcoding, by the report generation utility library via a card-type specific method of the plurality of card-type specific methods, the values of the completed sections of the first patient assessment and format information into  a first plurality of Java objects amendable to processing by the report generation tool  based on the first assessment template, wherein the first plurality of Java objects are created by the card-type specific method based at least in part on the associations of section identities to section text names and on the 3Atty. Docket: 4685-00400Patent associations of card identities to card text names in the edited identity-to- name mapping, and wherein changes to what Java objects the card- specific method creates are implemented via the edited identity-to-name mapping without the card-type specific method having to be recoded or altered.


However, Hind et al. teach:
transcoding, by the report generation utility library via a card-type specific method of the plurality of card-type specific methods, the values of the completed sections of the first patient assessment and format information into  a first plurality of Java objects amendable to processing by the report generation tool  based on the first assessment template, wherein the first plurality of Java objects are created by the card-type specific method based at least in part on the associations of section identities to section text names and on the 3Atty. Docket: 4685-00400Patent associations of card identities to card text names in the edited identity-to- name mapping, and wherein changes to what Java objects the card- specific method creates are implemented via the edited identity-to-name mapping without the card-type specific method having to be recoded or altered (Hind et al., col 1, ll 16-19, col 2, ln 10).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “transcoding, by the report generation utility library via a card-type specific method of the plurality of card-type specific methods, the values of the completed sections of the first patient assessment and format information into  a first plurality of Java transformation the contents of a document or file (Hind et al., col 1, ll 17-18).

CLAIM 2   
As per claim 2, Walker et al., Firminger et al. and Hind et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the assessment table comprises hospice care patient assessments (Firminger et al., [0144]).


The obviousness of combining the teachings of Firminger et al. with the method as taught by Walker et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Walker et al. and Firminger et al. and Hind et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the assessment table comprises palliative care patient assessments (Firminger et al., [0088]).


The obviousness of combining the teachings of Firminger et al. with the method as taught by Walker et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Walker et al. and Firminger et al. and Hind et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the first and second assessment report each comprise a plurality of images of pain locations with reference to body parts (Walker et al., Figure 2).


CLAIM 5   
As per claim 5, Walker et al. and Firminger et al. and Hind et al.

wherein the report generation utility library comprises an identity-to-name mapping comprises an identity-to-name mapping JSON that defines associations of section identities to section text names and associations of card identities to card text names, wherein creating the first plurality of Java objects and the second plurality of Java objects is based at least in part on the associations of section identities to section text names and on the associations of card identities to card text names (Firminger et al., [0083]).


The obviousness of combining the teachings of Firminger et al. with the method as taught by Walker et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Walker et al. and Firminger et al. and Hind et al.
teach the method of claim 5 and further disclose the limitations of:
further comprising the editing the identity to name mapping JSON to comprises adding an association of a new section identity to a new section text name to the identity-to-name mapping JSON and adding an association of a new card identity to a new card text name to the identity-to- name mapping JSON, whereby the identity to name mapping JSON is amended to reflect a change in the second assessment template versus the first assessment template (Firminger et al., [0083]).


The obviousness of combining the teachings of Firminger et al. with the method as taught by Walker et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Walker et al. and Firminger et al. and Hind et al.
teach the method of claim 5 and further disclose the limitations of:
wherein the report generation utility library comprises a plurality of card type specific methods, wherein creating the first plurality of Java objects and the second plurality of Java objects comprises are created by the report generation tool invoking a plurality of the card-type specific methods of the plurality of card-type specific methods, and wherein the invoked card-type specific methods creating creates the first plurality of Java objects and the second plurality of Java objects (Firminger et al., [0083]).


The obviousness of combining the teachings of Firminger et al. with the method as taught by Walker et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Walker et al. and Firminger et al. and Hind et al.
teach the method of claim 7 and further disclose the limitations of:
wherein the report generation tool comprises a plurality of card-type specific sub-report 


The obviousness of combining the teachings of Firminger et al. with the method as taught by Walker et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Walker et al. and Firminger et al. and Hind et al.
teach the method of claim 8 and further disclose the limitations of:
further comprising: adding a new card-type specific sub-report component to the report generation tool; and adding a new card-type specific method to the report generation utility library, whereby the report generation component is amended to reflect a change in the second assessment template versus the first assessment template (Firminger et al., [0083]).


The obviousness of combining the teachings of Firminger et al. with the method as taught by Walker et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 10-14 
As per claims 10-14, claims 10-14 are directed to a system. Claims 10-14 recite the same or similar limitations as those addressed above for claims 1-9. Claims 10-14 are therefore rejected for the same reasons set forth above for claims 1-9.

CLAIMS 15-20 
As per claims 15-20, claims 15-20 are directed to a method. Claims 15-20 recite the same or similar limitations as those addressed above for claims 1-9. Claims 15-20 are therefore rejected for the same reasons set forth above for claims 1-9.

Response to Arguments
Applicant’s arguments filed 12/21/2020 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/21/2020.
Applicant argues that (A) Walker and Firminger do not render obvious the present invention because Walker and Firminger do not disclose “wherein the report generation utility library comprises a plurality of card-type specific methods and an identity-to-name 
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 5-7, 10 and 15-17 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Walker and Firminger to the amended limitations are addressed in the above Office Action. 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processor, memory, display, printer, networks, I/O devices” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processor, memory, display, printer, networks, I/O devices” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive. 
Improvements
Despite recitation of processor, memory, display, printer, networks, I/O devices, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as Java programming, transcoding, and data processing. The processor, memory, display, printer, networks, I/O devices recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “improved report generation,” “native configuration to interwork with all formats,” “more flexible report generation,” “reconfiguration and recoding to interwork with changed schemas,” “enabling processing efficiencies,” “promoting ease and flexibility,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Step 2A, Prong 2, Abstract Idea Cannot Supply the Inventive Concept
Applicant’s reliance on “improved report generation,” “native configuration to interwork with all formats,” “more flexible report generation,” “reconfiguration and recoding to interwork with changed schemas,” “enabling processing efficiencies,” “promoting ease and flexibility,” etc. is misplaced because “the abstract idea itself cannot supply the invention concept, no matter how groundbreaking the advance” (Trading Technologies International, Inc. v IBG LLC). Thus, the claims do not integrate the recited abstract idea into a practical application. Accordingly, Applicant’s argument is not persuasive.
BASCOM Global Internet Services and Pre-Emption
Further, the claims in BASCOM Global Internet Services v. AT&T Mobility, LLC provide a technical solution to a problem rooted in computer technology (i.e. filtering Internet content). The claims are directed to the abstract idea of filtering content on the Internet on generic computer components performing conventional activities. However, the claims carve out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts, and are thus are not pre-emptive. The claims are an improvement over prior art filters that were susceptible to hacking and dependent on local hardware and software or confined to an inflexible on-size-fits-all scheme. Simply adding a generic computing device that performs routine and conventional functions or presenting abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity (i.e. storing assessment templates, receiving values, storing values, reading entries, storing entries, reading entries, providing values, editing mappings, transcoding values, providing Java objects, generating reports, storing templates, receiving values, storing values, reading entries, storing entries, reading entries, creating Java objects, providing Java objects, generating reports, etc.) is not equivalent or similar to addressing the Internet filtering challenge as is the case in BASCOM Global Internet Services v. AT&T Mobility, LLC While the claims are directed to a process that is performed on a computer, they are not directed to an Internet filtering challenge.  In fact, the claims are not directed to the filtering Internet content at all or functions that are particular to Internet filtering as is the case in the claims of BASCOM Global Internet Services v. AT&T Mobility, LLC.  Therefore, because the claims fail to provide a technical solution to any Internet filtering challenges, the ordered combination of limitations do not amount to significantly more than a mental process and a method of managing interactions between people and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. Applicant’s argument is not persuasive.



Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Saibabu et al. (US 2012/0284603) disclose systems and methods for online physician documentation and notes.
Lyon et al. (US 2016/0283676) disclose systems and methods for interactive digital data collection.
Alur et al. (Reference U) disclose IBM WebSphre Information Analyzer and Data Quality Assessment.
Panko et al. (Reference V) disclose Technologies for extracting full value from the electronic patient record.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626